*308MEMORANDUM **
Okechuku Agwara Uche, a native and citizen of Nigeria, petitions for review of the Board of Immigration Appeals order adopting and affirming an immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8 U.S.C. § 1252 and we grant the petition for review.
An intervening change in the law requires us to remand proceedings. The IJ concluded that he lacked jurisdiction to adjudicate Uche’s adjustment of status application because Uche is a paroled alien. In Bona v. Gonzales, we concluded that paroled aliens are eligible for adjustment of status. See Bona v. Gonzales, 425 F.3d 663, 670-71 (9th Cir.2005). Accordingly, we grant the petition for review and remand for reconsideration in light of Bona.
Petitioner’s request to expedite is denied as moot.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.